DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-21 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to Independent Claim 1, and similarly recited Independent Claims 8 and 16 recites the following: “1. (Currently Amended) A controller system comprising: 
one or more processors; and 
a controller comprising: 
a housing having an opening defined therein; and 
a trackpad disposed within the opening defined in the housing, the trackpad comprising: 
a cover; 
a touch sensor disposed underneath, and coupled to, the cover, wherein the touch sensor is configured to provide, to the one or more processors, touch data indicative of an object touching the cover; 
a carrier disposed underneath the touch sensor and coupled to the cover; 
at least one biasing member coupled to the carrier and to the housing, wherein a center portion of the at least one biasing member comprises one or more holes configured to receive corresponding projections extending from a rear side of the carrier, wherein the at least one biasing member biases a portion of the cover against an inner surface of the housing and is configured to deflect in response to the object pressing on the cover; 
a metal layer disposed underneath, and coupled to, the carrier; and 
a pressure sensor coupled to the housing and disposed underneath, and spaced a distance from, the metal layer, wherein the pressure sensor is configured to provide, to the one or more processors, force data indicative of an amount of force of a press on the cover based at least in part on a proximity of the metal layer to the pressure sensor.”
Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 06/16/2022, pages 1-7).  Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application 2017/0123516 A1 to Li and U.S. Patent Application Publication 2015/0105152 A1 to Bellinghausen et al. Li generally discloses an electronic controller device that includes a first and second button components, a processing circuit and a communication interface. The first and second button components respectively include first and second touch pads and are configured to register click operations by respectively first and second fingers of a user. The first and second touch pads are configured to register touch operations by fingers.  Bellinghausen generally discloses a video game controller with hardware and user interface configurations which may comprise two circular trackpads, driven by the player's thumbs, which may be clickable, allowing the entire surface to act as a button. Haptic feedback may be based on dual linear resonant actuators (e.g., by means of strong, weighted electro-magnets attached to each of the dual trackpads), capable of delivering a wide range of force and vibration, allowing control over frequency, amplitude, and direction of movement. 
However, Li and/or Bellinghausen in combination or taken alone, does not disclose the limitations of the claim cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-21 are allowable as amended over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715